Citation Nr: 1436713	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an abdominal disorder, claimed as right abdominal pain.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to December 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

A current abdominal disorder, other than the Veteran's service-connected gastroesophageal reflux disease (GERD), with hiatal hernia, is not shown.


CONCLUSION OF LAW

The criteria for service connection for an abdominal disorder, other than the Veteran's service-connected GERD, with hiatal hernia, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

A notification statement provided to the Veteran in October 2007 pursuant to the Benefits Delivery at Discharge Program, as well as the RO's September 2012 letter, advised the Veteran of the criteria for establishing his claim of service connection. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2013, the Veteran was provided with an abdominal examination.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of abdominal symptoms, and examining the Veteran, the examiner identified the Veteran's current abdominal disorder, provided an opinion as to its etiology, and provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
Pursuant to the Board's September 2012 remand, the RO sent a notice letter to the Veteran in September 2012, obtained updated VA treatment records, and provided the Veteran with an abdominal examination in March 2013.  Accordingly, the directives of the Board's September 2012 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran served on active duty in the Marine Corps from December 2002 to December 2007.  An April 2007 service treatment report noted the Veteran's complaints of right lower abdominal pain for the past four months.  Physical examination revealed no demonstrated muscle rigidity.  The examining physician stated, "[w]ill consider possible abdominal wall hernia".  The report concluded with an assessment of abdominal pain.  A June 2007 computed tomography examination of the abdomen and pelvis noted findings of an unremarkable liver, gallbladder, adrenal glands, kidneys, spleen and pancreas.  The report also noted that there was no evidence of fascial defect or hernia.  

In December 2007, a VA examination was conducted.  The Veteran reported a history of reflux of stomach acid about twice daily for the past 18 months.  An upper gastrointestinal series revealed an impression of massive reflux, with a small hiatal hernia.  The examination report concluded with diagnoses of GERD with small hiatal hernia and history of lower right quadrant abdominal pain, resolved.

In April 2008, the RO issued a rating decision which granted service connection at a noncompensable initial evaluation for GERD, with hiatal hernia, effective from December 16, 2007.

In March 2013, a VA examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  An ultrasound of the abdomen revealed no abdominal wall hernia, normal kidneys and gallbladder, enlarged spleen, and diffusely fatty liver.  The VA examiner concluded that the Veteran's only current abdominal disorder was his GERD, with hiatal hernia.  The examiner stated that the Veteran "does not have any other known 'abdominal condition' in the area of his discomfort.  Specifically, no abdominal wall hernia was found."  The examiner also noted that the fatty liver and splenomegaly were incident imaging findings with no relationship to the Veteran's right lower quadrant pain or to his GERD. 

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a current abdominal disorder.  After reviewing the Veteran's claims file, the VA examiner in March 2013 concluded that the Veteran did not have a current abdominal condition, other than his GERD, with hiatal hernia for which service connection has previously been granted.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent medical evidence of a current abdominal condition, other than his GERD, with hiatal hernia, the criteria for establishing service connection have not been established.  As there is no doubt to be resolved, service connection for an abdominal disorder, other than the Veteran's service-connected GERD, with hiatal hernia, is not warranted.


ORDER

Service connection for an abdominal disorder, other than the Veteran's service-connected GERD, with hiatal hernia, is denied.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


